Citation Nr: 1750091	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12-30 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial rating in excess of 10 percent for spondylosis, degenerative disc disease and lumbar spine strain, prior to August 20, 2015 and to a rating in excess of 40 percent thereafter.     

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity prior to July 8, 2016 and to a rating in excess of 20 percent thereafter. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Attorney

ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty for training from February 4, 2009 to March 17, 2009.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans' Affairs (VA).

In a December 2013 decision, the Board granted service connection for a low back disability and remanded the Veteran's claim for a TDIU.  In a December 2014 rating decision, the RO implemented the December 2013 award of service connection, assigning a 10 percent rating for the service-connected low back disability effective June 7, 2010.  The RO also separately granted service connection for right lower extremity radiculopathy associated with the low back disability, assigning a 10 percent rating effective June 12, 2013.  The Veteran subsequently perfected an appeal to the Board pertaining to the assigned ratings for both of these service-connected disabilities.  Additionally, in a January 2016 rating decision, the RO increased the rating for the Veteran's service-connected back disability to 40 percent effective August 20, 2015 and in an April 2017 decision, the RO increased the rating for the right lower extremity radiculopathy to 20 percent effective July 8, 2016.

The Board notes that the January 2016 decision also granted service connection for left lower extremity radiculopathy effective August 20, 2015 and in the April 2017 decision, the RO increased the rating for this disability to 20 percent effective July 8, 2016.  Notably, neither the Veteran nor his attorney has disputed the ratings or effective dates assigned for the left lower extremity radiculopathy, while at the same time seeking an earlier effective date for the assignment of the 20 percent rating for right lower extremity radiculopathy (which is being granted below).  Given this lack of expressed disagreement combined with the specific right lower extremity radiculopathy assertion, a claim for increase for left lower extremity radiculopathy is not on appeal before the Board.       

Finally, in an October 2014 rating decision, the RO denied service connection for hypertension and the Veteran also perfected an appeal to the Board of this denial.   

(The issue of entitlement to entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) is addressed in a separate Board decision).  

The issues of entitlement to service connection for hypertension and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 5, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal for increased rating for spondylosis, degenerative disc disease and lumbar spine strain is requested.

2.  The Veteran's right lower extremity radiculopathy is shown to have involved moderate impairment of the sciatic nerve as of an August 20, 2015 VA examination.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for increase for spondylosis, degenerative disc disease and lumbar spine strain by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  Effective August 20, 2015, the criteria for a 20 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

III.  Due Process

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the favorable outcome detailed below in relation to the claims decided herein, an assessment of VA's duties under the VCAA is not necessary.

II.  Increased rating claims

A.  Low back disability

In May 2017 correspondence, the Veteran's attorney indicated that regarding the evaluation of spondylosis, degenerative disc disease and lumbar spine strain evaluated as 40 percent disabling effective August 20, 2015, the Veteran did not have any further disagreement and that no appeal needs to proceed as to this issue.  Accordingly, as the Veteran is satisfied with the current rating assigned and as the attorney's statement constitutes a withdrawal of the claim, this appeal will be dismissed.  If at a later date this disability increases in severity (e.g. the Veteran experiences ankylosis of the lumbar spine), he will be entitled to file a new claim for increase.  


B.  Right lower extremity radiculopathy.

Also in the May 2017 correspondence, the Veteran's attorney indicated that the Veteran did not disagree with the 20 percent evaluation that was assigned for his right lower extremity radiculopathy.  However, the attorney asserted that the effective date for this higher rating should be the date of an August 2015 VA examination because on that date, the examiner determined that the Veteran's right lower extremity radicular pain was moderate in degree and that the radiculopathy involved the sciatic nerve roots.  The Board agrees.  The August 20, 2015 VA examination finding justifies a higher, 20 percent rating for the Veteran's right lower extremity radiculopathy under Diagnostic Code 8520, pertaining to impairment of the sciatic nerve.  38 C.F.R. § 4.124a.  Consequently, the Board is assigning a 20 percent rating effective this date.  As the Veteran, through his attorney, has expressed that the assignment of this earlier effective date for the 20 percent rating was the only additional benefit he sought in relation to this claim for increase for right lower extremity radiculopathy, this award satisfies the Veteran's appeal in relation to this issue.  Accordingly, no further analysis of the claim is necessary.  


ORDER

The appeal seeking an initial rating in excess of 40 percent for spondylosis, degenerative disc disease and lumbar spine strain is dismissed.      
 
Entitlement to a 20 percent rating for radiculopathy of the right lower extremity is granted effective August 20, 2015, subject to the regulations governing the payment of monetary awards.


REMAND

In a December 2013 deferred rating decision, the RO noted that the Veteran had been denied Social Security Disability (SSA) benefits sometime in the past.  Thus, it was necessary for the RO to request a copy of this decision and the records on which it was based.  However, it does not appear that this action was ever taken.  VA has a duty to assist the appellant in obtaining records from other federal government agencies where it has "actual notice" that these records exist. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Social Security Administration (SSA) records are constructively of record, and VA is obligated to obtain such records unless it is found that they would not be relevant.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the Board is not able to find at this stage that the noted SSA records would not be relevant, a remand of the remaining two claims is required in order for the AOJ to attempt to obtain them.  On remand, the AOJ should also schedule the Veteran for a VA examination to determine the likelihood that his current hypertension is related to the elevated blood pressure readings shown during his period of active duty for training.  Prior to arranging for this examination, the AOJ should update the record with VA treatment records pertaining to the Veteran's low back disability, bilateral lower extremity radiculopathy and hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA copies of any decisions concerning any claims the Veteran has filed for SSA disability benefits and any associated medical records (to specifically include records pertaining to the Veteran's low back disability, lower extremity radiculopathy and hypertension).  If such records are unavailable (or confirmed to not exist), the reason for their unavailability must be explained for the record.

2.  Secure for the record copies of all VA records (those not already associated with the claims file) pertaining to treatment and evaluation the Veteran has received for his low back disability, bilateral lower extremity radiculopathy and hypertension dated since June 2016.   

3.  Arrange for a VA examination by an appropriate medical professional to determine the likelihood that the Veteran's current hypertension is related to his period of active duty for training from February 4, 2009 to March 17, 2009.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  This review should include medical records contained within the Veteran's service personnel records, including a May 2007 report of medical history and a May 2007 report of medical examination; the available service treatment records, including progress notes from February 6, 2009 to March 6, 2009; VA treatment records showing a diagnosis of uncontrolled hypertension as early as February 2014; and any other information deemed pertinent. 

Any indicated tests should be performed.  The examiner should then provide opinions in answer to the following questions:

A) Do the blood pressure readings contained in the service treatment records establish that the Veteran was exhibiting chronic hypertension during his period of active duty for training from February 4, 2009 to March 17, 2009?

In answering question A), the examiner should review the VA definition of hypertension listed at 38 C.F.R. § 4.104, Diagnostic Code 7101 (Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm).

B)  If the Veteran is not shown to have exhibited chronic hypertension during service, is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's current hypertension is related to the Veteran's period of active duty for training from February 4, 2009 to March 17, 2009? 

The examiner should explain the rationale for the opinions provided.  

4.  Review the examination report to ensure that it is in compliance with the remand instructions.  If not, take appropriate corrective action.  

5.  Conduct any further development deemed necessary in relation to the Veteran's claim for a TDIU and/or his claim for service connected hypertension.  

6.  Readjudicate the claims.  If either remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


